ACCEPTED
                                                                                        04-15-00005-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    1/29/2015 5:23:11 PM
                                                                                           KEITH HOTTLE
                                                                                                  CLERK

                                    NO. o4-r5-oooo5-CV

                          IN THE FOURTH COURT OF APPEALS
                                                                         FILED IN
                                 SAN ANTONIO, TEXAS               4th COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
                                                                  01/29/2015 5:23:11 PM
                                     SANDRA IKENAGA                   KEITH E. HOTTLE
                                                                           Clerk
                                         Appellant

                                             v

          JACK IKENAGA,JR., NANCY SUMNERS, CHRISTINE IKENAGA,
         PATRICK GASIOROWSKI, ERIC GOODMAN, AND WILLIAM BAILEY
                                         Appellees



                                NOTICE OF APPEARANCE

To the Clerk:

       Please enter the appearances of Shelayne Clemmer and Kevin M. Young, as the

attorneys   of   record   for   Appellees, Nancy Sumners, Christine Ikenaga, Patrick

Gasiorowski, and Eric J. Goodman, in the above-referenced matter. Their information

is as follows:

       Shelayne Clemmer, Lead
       State Bar of Texas No. 24o447gs
       PnrcH¡,no, HlwxrNS, McFeru-eND &YouNG, LLP
       lolol Reunion Place, Suite 6oo
       San Antonio, Texas 782t6
       (zro) 477-T4oT - (direct)
       (zro) 477-7450 - (fax)
       sclemmer@phmy.com

       Kevin M. Young
       State Bar of Texas No. 22rgg7oo
       Pnrcru.nu, HlwxtNS, McFnmeNo &YouNc, LLP
       rolol Reunion Place, Suite 6oo
       San Antonio, Texas 782t6
       (zro) 477-7404 - (direct)
       (zro) 477-7450 - (fax)
       þoung@phmy.com
Dated this zgth day of JanüâV, 2015.

                                Respectfuþ submitted,

                                 /s/ Shelaune   Clemmer
                                Shelayne Clemmer
                                State Bar No. 24044733
                                sclemmer@phmy.com

                                 Kevin M. Young
                                 State Bar No. 2219970o
                                 þoung@phmy.com
                                 PnrcHeno, FIlwxtNS, McFenuNo &YouNc, LLP
                                 Union Square, Suite 6oo
                                 lolol Reunion Place
                                 SanAntonio, TX 782t6
                                 Telephone: (zro) 477-T4oo
                                 Facsimile: (zro) 477-T4So